1 Reported in 207 N.W. 319.
Defendant appeals from a judgment. Plaintiff was employed by defendant. He was discharged on July 21, 1923. Plaintiff claims he was employed for one year and was wrongfully discharged. Defendant denies employment for one year, and says if such was the agreement it was void under the statute of frauds in that it was not to be performed within one year from the making thereof, and that plaintiff was discharged for cause. *Page 215 
The oral contract of employment was made on the evening of December 27, 1922. Plaintiff testified the year was to commence at once — that date. The talk was in the evening after working hours on the twenty-seventh of December and he reported for work on the following morning. The year would end at the close of working hours on the twenty-seventh of December a year hence. The contract would be performed within one year from the making of the agreement, as required by G.S. 1923, § 8456. There is other evidence in the case. The findings of the trial court that the contract was made on December 27, 1922, for the term of one year commencing on that date are supported by the evidence.
The finding that the discharge was without cause is a conclusion from contradictory testimony and amply supported by the evidence.
Affirmed.